Citation Nr: 0813834	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  97-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected patellofemoral pain 
syndrome with chondromalacia, right knee (right knee 
disorder).

2.  Entitlement to a compensable initial evaluation for the 
service-connected patellofemoral pain syndrome of the left 
knee (left knee disorder).

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of right ankle 
sprain.

4.  Entitlement to a compensable initial evaluation for the 
service-connected bicipital tendonitis, right shoulder (right 
shoulder disorder).

5.  Entitlement to a compensable initial evaluation for the 
service-connected low back strain prior to November 17, 2006.

6.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected low back strain effective from November 
17, 2006.

7.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected recurrent urethral 
stricture, status post urethral meatomy with internal 
urethrotomy (urethral disorder) prior to February 21, 2006.

8.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected recurrent urethral disorder from 
February 21, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to December 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The file has subsequently been transferred to 
the RO in Los Angeles, California.

As the claims before the Board involve a request for higher 
initial rating following the grant of service connection, the 
Board has characterized those issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

In June 2005 the Board remanded the issues on appeal to the 
RO for further development.

Subsequent to the Board's remand the RO issued a rating 
decision in October 2007 that increased the rating for 
recurrent urethral stricture from 10 percent to 20 percent 
effective from February 21, 2006, and also increased the 
rating for low back strain from noncompensable to 10 percent 
effective from November 17, 2006.  Inasmuch as higher ratings 
for these two disabilities are available, and inasmuch as a 
claimant is presumed to be maximum available benefit for a 
given disability, the claims for higher rating as reflected 
on the title page remain viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.

2.  From December 28, 1996 the veteran's service-connected 
right knee disorder has been manifested by flexion greater 
than 45 degrees and extension better than 10 degrees, with 
additional compensable limitation of function due to pain.

3.  From December 28, 1996 the veteran's service-connected 
left knee disorder has been manifested by flexion greater 
than 45 degrees and extension better than 10 degrees, without 
additional compensable limitation of function due to pain. 

4.  From December 28, 1996 the veteran's service-connected 
residuals of right ankle sprain have been manifested by 
normal range of motion, but with compensable additional 
limitation of function due to pain.

5.  From December 28, 1996 the veteran's service-connected 
right shoulder disorder has been manifested by ability to 
raise the arm higher than shoulder level, without additional 
compensable limitation of function due to pain.  

6.  From December 28, 1996 to November 16, 2006 the veteran's 
service-connected low back strain was manifested by slight 
limitation of motion, without additional compensable 
limitation of function due to pain.  

7.  From November 17, 2006 the veteran's service service-
connected low back strain has been manifested by flexion 
greater than 60 degrees and no recorded qualifying 
incapacitating episodes consequent to intervertebral disc 
syndrome.

8.  From December 28, 1996 to February 21, 2006 the veteran's 
service-connected urethral disorder was manifested by marked 
obstructive symptomatology and recurrent urinary tract 
infections due to obstruction.

9.  From February 21, 2006 to November 17, 2006 the veteran's 
service-connected urethral disorder was manifested by voiding 
once per hour.

10.  From November 17, 2006 the veteran's service-connected 
urethral disorder has been manifested by voiding at intervals 
of less than one hour.


CONCLUSIONS OF LAW

1.  The criteria of an initial evaluation in excess of 10 
percent for the service-connected patellofemoral pain 
syndrome with chondromalacia, right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 
4.71 including Diagnostic Codes 5256 to 5263 (2007)  

2.  The criteria for a compensable initial evaluation for the 
service-connected patellofemoral pain syndrome of the left 
knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.25, 4.40, 4.45, 4.71 including Diagnostic Codes 
5256 to 5263 (2007)  

3.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected residuals of right ankle 
sprain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.25, 4.40, 4.45, 4.71 including Diagnostic Codes 
5270 through 5274 (2007)  

4.  The criteria for a compensable initial evaluation for the 
service-connected bicipital tendonitis, right shoulder are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 
4.40, 4.45, 4.71 including Diagnostic Codes 5200 through 5203 
(2007)  

5.  The criteria for an initial rating of 10 percent, but not 
more, for the service-connected low back strain are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 
4.71, 4.71a including Diagnostic Codes 5292, 5293, 5295 
(2000-2004); General Rating Formula for Diseases and Injuries 
of the Spine (as in effect since September 26, 2003).  

6.  The criteria for an evaluation in excess of 10 percent 
for the service-connected low back strain effective from 
November 17, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71, 4.71a 
including General Rating Formula for Diseases and Injuries of 
the Spine (2007).  

7.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected recurrent urethral 
stricture, status post urethral meatomy with internal 
urethrotomy prior to February 21, 2006 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.115b 
including Diagnostic Code 7518 (2007).  

8.  The criteria for a rating of 40 percent for the service-
connected recurrent urethral stricture, status post urethral 
meatomy with internal urethrotomy urethral disorder, are met 
effective from November 17, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.115b including Diagnostic Code 
7518 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to enactment 
of the VCAA.  However, in January 2005 during the course of 
the appeal the RO sent the veteran a letter advising him that 
to establish entitlement to increased rating for a service-
connected disability, the evidence must show that the 
condition had gotten worse, and the veteran had an 
opportunity to respond before the RO issued the Supplemental 
Statement of the Case (SSOC) in August 2004.  

Subsequent duty-to-assist letters were sent to the veteran in 
October 2004, April 2006, and October 2006.  The veteran had 
an opportunity to respond prior to issuance of the most 
recent SSOC in October 2007.  The Board accordingly finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims for 
increased rating and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letters cited above advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, to include military and VA records and records from 
the Social Security Administration (SSA). The letters also 
stated that VA would make reasonable efforts to get evidence 
and records not held by a Federal department or agency, and 
that it was the veteran's responsibility to give the RO 
enough information about the records to enable the RO to 
request them from the person or agency having custody. 

The October 2004 letter specifically advised the veteran, 
"We hereby request that you submit any evidence in your 
possession that pertains to your claim (appeal)."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  This is 
logical, since the rating decision was issued years prior to 
the enactment of the VCAA.

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in the October 
2007 SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished the April 2006 letter cited above.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's and daily life (such as a specific 
measurement or test result)?  If so, do the notice letters 
provide at least general notice of that requirement?  (3) Do 
the notice letters advise the claimant that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life?  
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, none of the letters cited above expressly 
satisfy the requirements of Vasquez-Flores.  However, the 
veteran's correspondence to VA and his report of symptoms to 
VA examiners emphasized the effect of his disability on daily 
living, not just employability or rating schedule criteria, 
and both the RO and the Board have accepted those statements 
as credible evidence toward showing the severity of symptoms.  
The Board accordingly finds that the veteran had actual 
knowledge of the requirements for higher rating as 
articulated in Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service treatment record (STR) and VA 
treatment record have been obtained and associated with the 
claims file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any medical providers or other entities having 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran had several VA examinations over the years 
addressing the disabilities on appeal, most recently in 
November 2006.  The veteran has not asserted, and the 
evidence does not show, that his symptoms have increased in 
severity since those examinations.  The Board accordingly 
finds that remand for a new VA examination is not required at 
this point.  See 38 C.F.R. § 3.159(c)(4).  

Finally, the veteran has been advised of his entitlement to a 
hearing before the RO's hearing officer and/or before the 
Board, but he has not requested such a hearing.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
evaluation herein decided.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity of the disabilities 
since the effective date for service connection.  The Board's 
adjudication of these claims accordingly satisfies the 
requirements of Hart.


Evaluation of right and left knee disorders

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows.  
A rating of 10 percent is assigned for flexion limited to 45 
degrees and for extension limited to 10 degrees.  A rating of 
20 percent is assigned for flexion limited to 30 degrees and 
for extension limited to 15 degrees.  A rating of 30 percent 
is assigned for flexion limited to 15 degrees and for 
extension limited to 20 degrees.  A rating of 40 percent is 
assigned for extension limited to 30 degrees.  A rating of 50 
percent is assigned for extension limited to 45 degrees.

The Board notes that under the VA rating schedule normal 
range of motion of the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows.  A rating of 10 
percent may be assigned for "slight" disability.  A rating 
of 20 percent may be assigned for "moderate" disability.  A 
rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Finally, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher disability rating when functional loss due 
to limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity of the right knee 
disability since the effective date for service connection, 
i.e. December 28, 1996.

The veteran was discharged from service in December 1996.  
STR show complaint of right knee pain in April 1989; X-ray of 
both knees was normal, and the clinical impression was 
patellofemoral syndrome (PFS) and quad tendonitis.  The 
veteran was placed on light-duty profile for bilateral PFS in 
April 1989 and January 1990.  There was a normal X-ray study 
of the left knee in October 1989, normal studies of both 
knees in January 1990, and normal study of the right knee in 
April 1990.  He complained of a left knee injury playing 
football in January 1994; the clinical impression was soft 
tissue injury.  The veteran's separation physical examination 
in September 1996 shows clinical evaluation of the lower 
extremities as "abnormal" due to crepitus of the bilateral 
knees, without effusion or instability noted. 

There are no clinical records or examinations whatsoever 
pertaining to the knees from the time of the veteran's 
discharge in 1996 and the VA examination in November 2006.  
There is also no lay evidence addressing the veteran's 
bilateral knee symptoms during the period. 

(The Board notes that the veteran was scheduled for VA 
medical examination of the joints in October 2003 but he 
failed to report for examination.  As noted in the Board's 
previous remand, notice of this examination may have been 
undeliverable because the veteran changed addresses.)

The veteran had a VA examination of the joints in November 
2006 in which he reported constant pain in both knees, but 
right worse than left, and aggravated by squatting, lifting, 
driving and walking.  The pain ranged from 5/10 to 10/10 and 
caused some sleep loss.  The veteran was advised to avoid 
squatting, sports, and heavy lifting, and to avoid stairs as 
much as possible.  Current treatment consisted of pain 
medication and icing/heat therapy.

On examination, the left knee had active flexion 0 to 120 
degrees with no pain noted, while passive flexion was 0 to 
140 degrees with pain beginning at 120 degrees.  Left knee 
active and passive extensions were 0 to 180 degrees, both 
with no pain noted.  The right knee had active and passive 
flexion 0 to 110 degrees with no pain noted, active extension 
90 to 160 degrees, and passive extension 90 to 180 degrees 
with pain beginning at 160 degrees.  Both knees had 
crepitation.  The left knee had clicks or snaps, but the 
right knee did not; the examiner stated that the significance 
of the popping sound was unclear and could represent mere 
stretching of the soft tissue.  Neither knee showed grinding, 
instability, patellar abnormality or meniscus abnormality.  
The veteran's gait pattern was normal.  X-rays showed no 
definitive abnormalities of the knees.

The examiner's diagnosis for the right knee was quadriceps 
weakness and associated chronic foot pain and loss of range 
of motion.  The diagnosis noted history of trauma with 
multiple diagnoses including PFS, chondromalacia, and 
quadriceps tendonitis, limited range of motion (limitation of 
20 degrees active motion and pain on repetitive movement by 
20 degrees extension).  The diagnosis noted there was no 
evidence of instability, X-ray negative, and no history of 
magnetic resonance imaging (MRI).

The examiner's diagnosis for the left knee was chronic left 
knee pain syndrome without loss of function.  The diagnosis 
noted history of trauma, but X-rays negative and no history 
of MRI.  The diagnosis also noted no evidence of instability 
and normal range of motion. 
  
In comparing the evidence to the rating criteria, the Board 
notes that the criteria for a compensable rating for 
limitation of flexion (DC 5260) or limitation of extension 
(DC 5261) are not met for either knee; the veteran is shown 
on examination to achieve flexion greater than 45 degrees and 
extension better than 10 percent in both knees, both prior to 
onset of pain.

The Board has considered the requirements of DeLuca and 
regulations regarding pain.  The veteran is shown to have 
additional limitation of motion and function due to pain, 
especially in the right knee.  However, even with the pain, 
and even with the pain on repetitive motion, the veteran is 
able to achieve motion in both knees that is outside the 
criteria for a compensable (10 percent) rating.

Accordingly, the current 10 percent rating for the right knee 
is appropriate compensation for the veteran's demonstrated 
greater pain in that knee.  Additional rating for pain for 
the left knee is not warranted because neither medical nor 
lay evidence establishes compensable loss of function due to 
left knee pain, fatigability, etc. 

The Board has considered the veteran's lay evidence in regard 
to his symptoms, including his correspondence to the Board 
and his account to the VA examiner.  A layperson is competent 
to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even affording the veteran full credibility for his 
reported symptoms associated with his bilateral knee 
disability, nothing in his reports shows that the criteria 
for higher rating are met.

As the clinical evidence disproves instability, a separate 
evaluation for instability under DC 5257 is not warranted.

The Board accordingly finds that the criteria for an initial 
rating in excess of 10 percent for right knee disability, and 
for compensable initial rating for left knee disability, are 
not met.  


Evaluation of residuals of right ankle sprain

Disabilities of the ankle are rated under the provisions of 
38 C.F.R. § 4.71a, DCs 5270 through 5274.

The rating criteria for DC 5270 (ankylosis of the ankle), DC 
5272 (ankylosis of the subastragalar or tarsal joint), DC 
5273 (malunion of subastragalar or os calcis), and DC 5274 
(astragalectomy) are not for application because the veteran 
has none of those disorders.  His disability is therefore 
rated under DC 5271 (limited motion of the ankle).

The rating criteria of DC 5271 are as follows.  A rating of 
10 percent is assigned for moderate limitation of motion.  A 
rating of 20 percent is assigned for marked limitation of 
motion.

The rating criteria do not define "moderate" or "marked."  
Rather than applying a mechanical formula, VA must evaluate 
all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

To that end, the Board notes that under the rating schedule 
normal range of motion of the ankle is dorsiflexion from 0 
degrees to 20 degrees and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71a, Plate II.

As noted above, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson, 9 Vet. App. 7 
(1996).  

Also as noted above, when evaluating musculoskeletal 
disabilities VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated if those factors are not considered in the 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity of the right ankle 
disability since the effective date for service connection, 
i.e. December 28, 1996.

The veteran was discharged from service in December 1996.  
STR includes a May 1992 note of a Grade III right ankle 
sprain; X-ray of the right ankle was negative for fracture.  
The veteran's separation physical examination in September 
1996 shows clinical evaluation of the feet as "abnormal" 
but the only noted abnormality is mild flexible bilateral pes 
planus.

The veteran had a VA examination of the feet in June 1998 
during which he complained of some pain in cold weather and 
some tingling in the distal part of the foot.  The veteran 
reported that he avoided strenuous activity.  The symptoms 
were exacerbated by prolonged standing and relieved by pain 
medication and by soaking in hot water.  On examination the 
veteran had normal range of motion of the ankle joints 
bilaterally and no pain on motion.  There was tenderness to 
palpation at the talofibular ligament of the right ankle, 
without thickening or scarring.  The veteran's gait was 
essentially normal, as was his shoe wear.  The examiner 
diagnosed some minimal tenderness at the talofibular anterior 
ligament of the right ankle, as well as very mild pes planus 
bilaterally.

The veteran reinjured his ankle while performing inactive 
duty for training with the California National Guard in 
January 2002.  He was treated at Beverly Hospital emergency 
room.  The treatment record notes no fracture, just a simple 
ankle twist.

The veteran was scheduled for VA medical examination of the 
joints, spine, and genitourinary system in October 2003 but 
he failed to report for examination. As noted in the Board's 
previous remand, notice of examination may have been 
undeliverable because the veteran changed addresses.
 
The veteran had a VA examination of the joints in November 
2006 in which he reported two components of his right ankle 
pain.  First, he described pain in the dorsum of the lateral 
foot anterior to the lateral malleolus, unchanged from the 
original injury, constant but aggravated by walking and by 
cold weather, and of a 4-6/10 in severity.  Second, he 
described a tingling pain like electric shocks in the lateral 
toes (digits four and five), intermitted but severe when 
walking, totally relieved by medication but 8/10 in severity 
when the medication wears off.  

The veteran stated that he had not missed any work due to the 
ankle pain but was given time by his employer to rest the 
ankle.  The ankle pain inhibits the veteran in participating 
in sports, walking, heavy lifting, or climbing stairs.

On examination the range of motion of the ankle was 
dorsiflexion to 20 degrees and plantar flexion to 50 degrees 
(normal range of motion), but with pain through the entire 
range of motion.  There was no additional limitation of 
motion with repetitive motion.  The veteran's gait pattern 
was normal.  X-rays showed no definitive abnormalities of the 
right ankle.
 
The examiner's diagnosis was rule out tarsal tunnel syndrome, 
right foot.  The diagnosis noted that the veteran's service-
connected pes planus predisposed the veteran to ankle injury, 
and noted the veteran's history of ligamentous injury to the 
ankle.  The diagnosis noted that there was no current ankle 
instability, ongoing tenderness near the lateral malleolus, 
and paresthesias of the fourth and fifth toes.  The diagnosis 
noted that there was no functional loss of range of motion, 
but that activities were limited secondary to pain.  The 
diagnosis noted that X-rays were negative, and there was no 
history of MRI or EMG.

In comparing the evidence to the rating criteria, the Board 
notes that the criteria for a compensable rating for 
limitation of motion are not met for the right ankle under DC 
5271 because the veteran was able to achieve normal range of 
motion.

However, the Board has considered the requirements of DeLuca 
and regulations regarding pain.  The veteran is shown to have 
pain through the entire range of motion.  Accordingly, 
compensation for additional limitation of function due to 
pain - i.e., his currently assigned 10 percent rating - is 
clearly appropriate in this case.  

However, even with pain, the evidence does not show that his 
right ankle disability approaches "marked" limitation of 
motion as required for the higher 20 percent rating.  The 
veteran is in fact able to achieve full range of motion, 
albeit with pain, and he was noted on examination to have a 
normal gait.  His disability accordingly more closely 
approximates "moderate" limitation of motion than "marked" 
limitation of motion, even when DeLuca requirements are 
considered.

In addition to the medical evidence, the Board has considered 
the veteran's lay evidence in regard to his symptoms, 
including his correspondence to the Board and his account to 
the VA examiner.  Heuer, 7 Vet. App. at 384; Falzone, 8 Vet. 
App. at  403; Caldwell, 1 Vet. App. 466.  However, even 
affording the veteran full credibility for his reported 
symptoms associated with his right ankle disability, nothing 
in his reports shows that the criteria for higher rating are 
met.

The Board accordingly finds that the criteria for an initial 
rating in excess of 10 percent for right ankle disability are 
not met.  





Evaluation of right shoulder disorder

Disabilities of the arm and shoulder are rated under the 
provisions of 38 C.F.R. § 4.71a, DCs 5200 through 5203.

The rating criteria distinguish between the major (dominant) 
and minor (non-dominant) arm.  Medical examination reports 
show that the veteran is right-handed, so the criteria for 
the dominant arm apply.

DC 5200 (ankylosis) does not apply because the veteran's 
shoulder is not shown to be ankylosed.

The rating criteria for DC 5201 (limitation of motion of arm) 
are as follows for the major arm and shoulder.  A rating of 
20 percent is assigned for limitation at shoulder level 
(i.e., 90 degrees).  A rating of 30 percent is assigned with 
limitation midway between side and shoulder level (i.e., 45 
degrees).  A rating of 40 percent is assigned with limitation 
of motion to 25 degrees from the side.

The Board notes at this point that under VA rating criteria 
normal range of motion of the shoulder is flexion and 
abduction both 0 to 180 degrees, and internal and external 
rotation both 0 to 90 degrees.  See 38 C.F.R. § 4.71a, Plate 
I.
  
The rating criteria for DC 5202 (other impairment of the 
humerus) are as follows for the major arm and shoulder. A 
rating of 20 percent is assigned for malunion with moderate 
deformity, or for recurrent dislocation at the scapulohumeral 
joint with infrequent episodes and guarding f movement only 
at shoulder level.  A rating of 30 percent is assigned for 
malunion with marked deformity, of for recurrent dislocation 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movement.   A rating of 50 percent is 
assigned for fibrous union of the humerus.  A rating of 60 
percent is assigned for nonunion of the humerus (false flail 
joint).  A rating of 80 percent is assigned for loss of 
humerus head (flail shoulder).

The rating criteria for DC 5203 (impairment of clavicle or 
scapula) are as follows.  A rating of 10 percent is assigned 
for malunion of the clavicle and scapula, or for nonunion of 
clavicle and scapula without loose movement.  A rating of 20 
percent is assigned for nonunion of clavicle and scapula with 
loose movement, or for dislocation of clavicle and scapula.  
Alternatively, rating may be based on impairment of function 
of the contiguous joint (i.e., under DC 5201 as defined 
above). 
 
As noted above, when evaluating musculoskeletal disabilities 
VA may, in addition to applying schedular criteria, consider 
granting a higher disability rating when functional loss due 
to limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, if those 
factors are not considered in the rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  
Also, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson, 9 Vet. App. 7 
(1996).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity of the right shoulder 
disability since the effective date for service connection, 
i.e. December 28, 1996.

The veteran was discharged from service in December 1996.  
STR include notation of complaint of injury to the right side 
of the body while playing baseball in May 1990, but X-ray was 
normal.  The veteran complained again of right shoulder pain 
in April 1991; again X-ray was normal, and the clinical 
impression was acute bicipital tendonitis. The veteran 
complained of right shoulder trauma in March 1993 playing 
basketball, but X-rays again were normal and the clinical 
impression was contusion. The veteran's separation physical 
examination in September 1996 shows clinical evaluation of 
the upper extremities as "normal."

There are no clinical records or examinations whatsoever 
pertaining to the shoulder from the time of the veteran's 
discharge in 1996 and the VA examination in November 2006.  
There is also no lay evidence addressing the veteran's 
shoulder symptoms during the period. 

(As noted above, the veteran was scheduled for VA medical 
examination of the joints, spine, and genitourinary system in 
October 2003 but he failed to report for examination.  The 
Board's previous remand noted that notice of examination may 
have been undeliverable because the veteran changed 
addresses.)

The veteran had a VA examination of the joints in November 
2006 during which he complained of right shoulder positional 
locking and popping, associated with 9/10 pain.  This occurs 
once or twice per day; symptoms persist for approximately 10 
minutes and then subside to baseline 3/10 pain.  The shoulder 
pain had not caused the veteran to miss work but had limited 
social activities such as playing with his children, lifting 
items above his head, or carrying a back pack.  Current 
treatment consisted of pain medication and ointment.

On examination the range of motion of the right shoulder was 
active flexion 0 degrees to 145 degrees (with pain beginning 
at 100 degrees), active abduction 0 to 160 degrees (with pain 
beginning at 135 degrees), internal rotation 0 to 70 degrees 
(with no pain noted), and external rotation 0 to 75 degrees 
(with pain beginning at 60 degrees).  There was no additional 
limitation of motion with repetitive motion.  There was 
marked tenderness to palpation over the pectoralis tendon 
near its insertion and mild tenderness near the bicipital 
groove.  There was no swelling, subluxation or dislocation on 
examination.  X-ray showed no definitive abnormalities of the 
shoulder.

In comparing the evidence to the rating criteria, the Board 
notes that the criteria for a compensable rating for 
limitation of motion are not met for the right shoulder under 
DC 5201 because the veteran was able to raise his right arm 
higher than 90 degrees.  Under DC 5201, compensation begins 
with limitation of motion to 90 degrees or less; the 
veteran's flexion and abduction were both in excess of 90 
degrees.

The Board has considered the requirements of DeLuca and 
regulations regarding pain.  However, the veteran was able to 
achieve range of motion at the noncompensable level prior to 
the onset of pain.  The Board cannot find that pain causes 
additional limitation of motion or function to a compensable 
degree.

In addition to the medical evidence, the Board has considered 
the veteran's lay evidence in regard to his symptoms, 
including his correspondence to the Board and his account to 
the VA examiner.  Heuer, 7 Vet. App. at 384; Falzone, 8 Vet. 
App. at  403; Caldwell, 1 Vet. App. 466.  However, even 
affording the veteran full credibility for his reported 
symptoms associated with his right shoulder disability, 
nothing in his reports shows that the criteria for higher 
rating are met.

The Board accordingly finds that the criteria for a 
compensable initial rating for right shoulder disability are 
not met.  


Evaluation of low back strain

The rating criteria for disabilities of the spine changed 
twice during the course of the appeal.  The rating criteria 
for intervertebral disc syndrome (IVDS) changed effective 
September 23, 2002, and the rating criteria for all disorders 
of the spine including IVDS changed effective September 26, 
2003.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 
1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

Until September 26, 2003, the lumbosacral spine could be 
rated under the provisions of DC 5292 (limitation of motion) 
or alternatively under the provisions of DC 5295 (lumbosacral 
strain).  During the period intervertebral disc syndrome 
(IVDS) was rated under the provisions of DC 5293, although 
the rating criteria of that DC were modified effective 
September 23, 2002.

Rating prior to September 26, 2003  

The schedular criteria of DC 5292 (limitation of motion) 
pertaining to the period are as follows.  A rating of 10 
percent is assigned for slight limitation of motion.  A 
rating of 20 percent is assigned for moderate limitation of 
motion.  A rating of 40 percent is assigned for severe 
limitation of motion.  

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

(The Board notes that, under VA rating criteria, the normal 
range of motion of the thoracolumbar spine is flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
38 C.F.R. § 4.71a, Plate V.)

The schedular criteria of DC 5293 (IVDS) were amended 
effective September 23, 2002, but as there is no evidence of 
IVDS during the period that DC is not for application.

The schedular criteria of DC 5295 (lumbosacral strain) 
pertaining to the period are as follows.  A rating of 10 
percent is assigned for characteristic pain on motion.  A 
rating of 20 percent is assigned for muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position.  A rating of 40 percent is assigned for 
severe symptoms, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion.  

As noted above, when evaluating musculoskeletal disabilities 
VA may, in addition to applying schedular criteria, consider 
granting a higher disability rating when functional loss due 
to limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, if those 
factors are not considered in the rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  
Also, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson, 9 Vet. App. 7 
(1996).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity of the lumbar spine 
disability since the effective date for service connection, 
i.e. December 28, 1996.

The veteran was discharged from service in December 1996.  
STR shows complaint of back pain in August 1994 includes a 
February 1989 note showing complaint of back pain due to 
lifting; the impression was a spinal strain.  A May 1990 note 
showed complaint of lumbar pain unrelated to trauma.  The 
veteran's separation physical examination in September 1996 
shows clinical evaluation of the spine as "normal."

The veteran had a VA examination of the spine in November 
1998 in which he complained of lower back pain at the end of 
the workday.  The pain was reportedly in the lower back and 
not radiating to the lower limbs.  The veteran took 
occasional pain medication for relief.  Examination of the 
back showed no deformity or tenderness, and paravertebral 
muscles were of normal tone and without spasm.  Range of 
motion was extension to 10 degrees (30 degrees is normal), 
flexion to 90 degrees (normal), lateral bending to 17 degrees 
left and right (30 degrees is normal), and rotation to 38 
degrees left and right (30 degrees is normal).  Straight leg 
raising tests were negative.  X-rays showed no abnormalities, 
and intervertebral disc spaces were normal; bony elements 
were of normal structure and composition.  The examiner's 
diagnosis was chronic mild lumbosacral strain, characterized 
by subjective symptoms only.

There is no other medical or lay evidence addressing the 
symptoms of the veteran's spine disability during the period 
prior to the change in rating criteria on September 26, 2003.

On comparison of the evidence of record to the rating 
criteria in effect prior to September 26, 2003, the Board 
notes that there was slight limitation of extension (by 20 
degrees) as demonstrated on examination.  Accordingly, a 
rating of 10 percent for "slight limitation of motion" is 
appropriate under the criteria of DC 5292.

The Board has considered whether a rating higher than 10 
percent is appropriate.  However, the criteria of DC 5292 
require "moderate" limitation of motion for the 20 percent 
rating, and the medical examination disproves such a rating.

Alternatively, under the schedular criteria of DC 5295 
(lumbosacral strain), a rating of 10 percent is available for 
characteristic pain on motion; rating of 20 percent requires 
spasm on extreme forward bending, or loss of lateral spine 
motion in standing position, neither of which are shown on 
examination.  Rating under DC 5295 accordingly presents no 
advantage to the veteran.

The Board has considered whether additional compensation 
higher than 10 percent may be granted under DeLuca and the 
regulations pertaining to pain.  However, functional loss due 
to pain or weakness must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant; see 38 
C.F.R. § 4.40.  In this case the examiner did not note pain 
on motion or tenderness to palpation.  Further, the veteran 
was able to achieve the noted range of motion despite any 
pain not reported to the examiner at the time.

The Board accordingly finds that a rating of 10 percent is 
appropriate compensation for pain associated with the slight 
limitation of motion during the period.  A rating of 10 
percent, but no more, is warranted.


Rating from September 26, 2003

Effective on September 26, 2003, disabilities of the spine - 
including IVDS - are rated under a General Rating Formula for 
Diseases and Injuries of the Spine, with rating criteria 
applicable to the lumbar spine as follows.

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A rating of 40 percent is assigned for favorable ankylosis of 
the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine (cervical plus thoracolumbar).  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease; associated objective neurologic symptoms are rated 
separately under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a.  

IVDS is evaluated either under the General Rating Formula or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever results in the higher evaluation.  For 
purposes of evaluation under the General Rating Formula, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  A rating of 10 percent is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  A rating of 20 percent is awarded for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A rating of 40 percent is awarded for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  A rating 
of 60 percent is awarded for incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of incapacitating episodes 
or the General Rating Formula, whichever results in a higher 
evaluation for that segment.  

The veteran was scheduled for VA medical examination of the 
joints, spine, and genitourinary system in October 2003 but 
he failed to report for examination.  
As noted in the Board's previous remand, notice of 
examination may have been undeliverable because the veteran 
changed addresses.

The veteran had a VA examination of the spine in November 
2006.  The veteran complained of constant back pain, 7/10 in 
intensity but improving to 1/10 with heat application and 
transcutaneous electrical nerve stimulation (TENS) therapy.   
The veteran reported that the pain was aggravated by stair 
climbing, heavy lifting, sleeping, and driving long 
distances.  The veteran had lost no work due to the back 
pain, but his employer was understanding and allowed him to 
lie down and rest at the workplace.  

The veteran stated that the pain was minimal most of the 
time, but about once per week aggravation would cause flare-
up causing pain at the 10/10 level lasting one-half day.  
Pain would be mitigated by lying in the fetal position and by 
warm compresses.  The veteran described the pain as centered 
in the low back and sometimes radiating in spasms to the 
backs of both thighs to mid-thigh level.  The pain was 
moderate in intensity, lasting for hours, and typically 
occurring one to six days per week.  Onset of pain was 
typically at the end of the day and into the night.

The veteran stated that flare-ups could be every two to three 
weeks, moderate in intensity and lasting for hours.  During 
those flare-ups the veteran would be immobilized in bed for 
about one-half day.

The veteran was observed to have a walker, but the examiner 
stated that the back disorder caused no limitation to walking 
except during flare-ups.  The thoracic paraspinals showed no 
spasm, atrophy, guarding, tenderness, or weakness; there was 
pain with motion of the left but not the right.  There was no 
muscle spasm, localized tenderness or guarding severe enough 
to be responsible for abnormal gait or abnormal spinal 
contour.  The spine was normal to inspection in posture, head 
position, symmetry and gait.  There was no abnormal 
curvature, including lordosis or scoliosis.  Motor 
examination was 5/5 for all muscles and nerves except the 
deep peroneal nerve/extensor hallucis longus muscles, which 
were 4/5 bilaterally; muscle tone was normal and there was no 
atrophy.  Sensory examination was 2/2.  Ankle reflexes 
normal, but knee jerk reflexes were absent.  Babinski 
examination showed marked sensitivity to plantar stimuli 
causing withdrawal, bilaterally.

On examination there was no ankylosis of the cervical spine 
or thoracolumbar spine.  Active range of motion of the 
thoracolumbar spine was flexion to 80 degrees, extension to 
25 degrees, left and right lateral flexion to 25 degrees, 
right lateral rotation to 45 degrees, and left lateral 
rotation to 40 degrees (combined range of motion 240 
degrees).  There was no additional limitation of motion with 
repetitive use of the joint.  Pain on flexion began at 80 
degrees (passive motion); otherwise there was no pain on 
active or passive motion.  X-ray showed mild spurring 
involving the lumbosacral spine but no other definitive 
abnormalities.

The examiner diagnosed lumbar spondylosis, mild spurring as 
shown by X-rays, no apparent muscle spasm or guarding, normal 
gait pattern, no neurological deficits to suggest herniated 
disc syndrome or spinal stenosis (normal strength, sensation 
and reflexes), and mildly decreased range of motion in right 
and left flexion but no further limitation secondary to 
repetitive use.

The examiner stated that he could not opine regarding whether 
there would be additional limitation of function during 
flare-ups without resorting to mere speculation, as the 
veteran was between flare-ups during examination so that the 
examiner could not document objectively what those flare-ups 
were, other than by the veteran's statements.  The veteran 
did emphasize, however, that he had to avoid sports and heavy 
lifting, so that his lifestyle was always affected even 
between flare-ups.
   
On comparing the symptoms of the veteran's spine disorder 
since September 2003 to the criteria of the General Rating 
Formula in effect since that date, the Board notes that the 
veteran's range of motion is squarely within the criteria for 
the current 10 percent under the General Rating Formula (the 
veteran's flexion was 80 degrees on examination; the General 
Rating Formula awards 10 percent for flexion between 60 and 
85 degrees).  The veteran's combined range of motion, 240 
degrees, is actually not compensable under the General Rating 
Formula.

Under the General Rating Formula, the higher 20 percent 
rating may be awarded for 
forward flexion of the thoracolumbar spine between 30 degrees 
and 60 degrees, or combined motion of the thoracolumbar spine 
not greater than 120 degrees, but the veteran's range of 
motion on examination was far better.  Alternatively, the 
higher 20 percent rating may be assigned for muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, but the examination disproved such 
symptoms. 

The Board has considered whether the veteran would benefit 
from alternative rating for IVDS since he reported being 
occasionally bedridden by back pain.  However, 
"incapacitating episodes" require bedrest prescribed by a 
physician and treatment by a physician, so the veteran's 
self-prescribed periods of bedrest do not qualify.  

The Board has considered whether additional compensation is 
appropriate under DeLuca and the regulations applicable to 
pain.  However, the criteria of the General Rating Formula 
are specifically for application with or without such 
symptoms as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of the 
injury or disease.

In addition to the medical evidence, the Board has considered 
the veteran's lay evidence in regard to his symptoms, 
including his correspondence to the Board and his account to 
the VA examiners before and after the change in rating 
criteria.  Heuer, 7 Vet. App. at 384; Falzone, 8 Vet. App. at 
403; Caldwell, 1 Vet. App. 466.  However, even affording the 
veteran full credibility for his reported symptoms associated 
with his right shoulder disability, nothing in his reports 
shows that the criteria for a rating higher than 10 percent 
are met.
 
Accordingly, based on the evidence and analysis above, the 
Board finds that a rating in excess of 10 percent for the 
service-connected low back disorder must be denied.


Evaluation of urethral disorder

The veteran's urethral disorder is rated under the criteria 
of 38 C.F.R. § 4.115b, DC 7518 (stricture of the urethra).  
The disorder is rated as a voiding dysfunction.

Voiding dysfunctions in turn are rated as urine leakage, 
frequency, or obstructed voiding.  As noted below, the 
veteran has had symptoms of both urinary frequency and 
obstructed voiding at various times during the course of the 
appeal.

The rating criteria for urine leakage are as follows.  A 
rating of 20 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed less than 
two times per day.  A rating of 40 percent is assigned for 
leakage requiring the wearing of absorbent materials that 
must be changed two to four times per day.  A rating of 60 
percent is assigned for leakage requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times per day.

The rating criteria for urinary frequency are as follows.  A 
rating of 10 percent is assigned for daytime voiding interval 
between two and three hours, or awakening to void two times 
per night.  A rating of 20 percent is assigned for daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  A rating of 40 percent 
is assigned for daytime voiding interval less than one hour 
or awakening to void five or more times per night.

The rating criteria for obstructed voiding are as follows.  A 
rating of 0 percent is assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.  A rating of 10 percent 
is assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) Post void residuals 
greater than 150 cc.  (2) Uroflowmetry, markedly diminished 
peak flow rate (less than 10 cc/sec.).  (3) Recurrent urinary 
tract infections secondary to obstruction.  (4) Stricture 
disease requiring periodic dilation every two to three 
months.  A rating of 30 percent is assigned for urinary 
retention requiring intermittent or continuous 
catheterization. 

The veteran was discharged from service in December 1996.  
STR includes a record of urethral meatotomy, urethroscopy, 
cystoscopy and internal urethrotomy in September 1991 to 
address a diagnosed urethral stricture.  An urethrogram in 
April 1995 revealed a slight stricture in the urethra.  
However, his separation physical examination in September 
1996 shows clinical evaluation of the genitourinary system as 
"normal."

The veteran had a VA genitourinary examination in October 
1998 in which the veteran reported that until two years 
previously (i.e. until 1996) he had performed urethral 
dilations on himself by using a catheter; since discontinuing 
the practice he had significant problems emptying his 
bladder.  He reported that he had to push very hard to 
urinate and that the associated pain was so severe he would 
only urinate twice per day.  The veteran reported occasional 
spots of blood in the underwear, bladder spasms, and pain at 
the head of the penis consistent with Detrusor spasms.  He 
reported that he had been treated in the past with 
medications and antibiotics, and that he was currently unable 
to pass the dilating catheter.  He also reported that the 
urinary stream was a complete spray and that it would 
sometimes require ten minutes to completely empty the 
bladder.  The veteran believed that he was emptying his 
bladder and did not complain of retention.

On examination, the veteran had post-void residuals of around 
300 cc. on two tests.  There was no infection.  The examiner 
diagnosed urinary retention consistent with urethral 
stricture.  The examiner advised the veteran to undergo 
urethroplasty to definitely correct the urethral stricture, 
rather than to rely on dilations for the rest of his life.

In January 1999 the veteran presented to the VA outpatient 
clinic complaining of painful urination with bleeding.  The 
veteran was referred to the medical staff for treatment but 
did not report for his follow-up appointment.

VA outpatient notes show that in May 2000 the veteran 
presented complaining of chronic dysuria and hematuria; he 
has recently been hospitalized in a non-VA hospital where a 
Foley catheter was placed due to inability to urinate.  The 
Foley was currently draining brownish-red urine.  The veteran 
was placed on antibiotics.

In February 2001 the veteran presented to the VA emergency 
room complaining of dysuria and painful voiding.  The 
clinical assessment was urinary tract infection (UTI) and 
bladder infection with urethral stricture.

The veteran presented again to the VA emergency room in 
September 2002 complaining of dysuria secondary to urethral 
stricture; the clinical assessment was urethral stricture 
with multiple UTIs.  The veteran was placed on antibiotics.

The veteran subsequently presented to the VA emergency room 
on several occasions in September, October, and November 2002 
complaining of burning pain on urination, and also of painful 
erections and a swelling on the penis.  He was scheduled for 
reconstructive surgery.

The veteran underwent reconstructive surgery at the VAMC in 
November 2002 (first stage urethroplasty using split 
thickness skin graft from the thigh, with suprapubic catheter 
placement).  Discharge notes state that the veteran tolerated 
the surgery well and was discharged home with instructions 
regarding wound care and catheter care.

During VA follow-up in November 2003 the veteran was noted to 
have hypopigmented skin at the base of the penis consistent 
with balanitis xerotic obliterans (BXO).  The veteran was 
advised to have a biopsy of the skin but he was lost to 
follow-up until May 2004.

The veteran was scheduled for VA medical examination of the 
joints, spine, and genitourinary system in October 2003 but 
he failed to report for examination. As noted in the Board's 
previous remand, notice of examination may have been 
undeliverable because the veteran changed addresses.

The veteran presented to the VA emergency room in May 2004 
complaining of sudden-onset colicky right flank pain.  CT 
scan showed a stone in the ureter. 

The veteran underwent a skin biopsy by VA in July 2004 that 
confirmed BXO in the area of the skin graft.  The veteran was 
advised to defer second stage reconstruction because the BXO 
would present a high risk of recurrent urethral stricture 
after reconstruction was complete.  The veteran agreed to 
defer second stage reconstruction since he was currently able 
to void well and also to have intercourse.

In June-July 2005 the veteran complained of high volume voids 
and irritation/inflammation on the groin.  The clinician's 
impression was urine irritation.

In October 2005 the veteran complained again of high volume 
voids and also of itching in the groin area.  The clinician's 
impression again was urine irritation.  However, the problem 
had resolved by January 2006 and the veteran expressed 
interest in second stage reconstruction.

The veteran presented to the VA outpatient clinic in March 
2006 complaining of testicular pain.  Ultrasound revealed a 
tiny right hydrocele and bilateral varicoceles; the clinical 
impression was epididymitis and UTI.

The veteran had a VA genitourinary examination on February 
21, 2006.  The veteran complained of current urination every 
hour and nocturia two to three times per night.  Dysuria 
occasionally occurred but tended to be mild and brief.  There 
was occasional pain associated with erections.  The veteran 
reported social problems associated with having to excuse 
himself from meetings in order to urinate, as well as 
humiliation at having to urinate while sitting due to 
anatomical changes created by the reconstruction surgery.

On examination the penis was open along the ventral surface 
and the urethral opening was reconstructed. Tenderness was 
elicited with maneuvers that stretched the penis.  There was 
erythema and scattered areas of dry, whitish discharge on the 
penile shaft and scrotum, and there was an area of vitalgo 
around the upper shaft of the penis.  There was also a slight 
6.5x14cm scar on the left thigh at the site of the skin graft 
without significant hypertrophy or other abnormality.  

The examiner's assessment was urethral stricture status post 
multiple surgeries; kidney stones more likely than not caused 
by urinary retention secondary to the service-related 
urethral stricture; and, urinary tract and scrotal infections 
secondary to the urethral stricture.
 
The veteran had a VA examination of the spine on November 17, 
2006 in which he described history of urinary incontinence 
and urgency, but denied urinary retention requiring a 
catheter.  He reported urinary frequency of less than one 
hour, and nocturia four times per night.  The examiner 
attributed these symptoms to the veteran's service-connected 
urethral strictures.

In comparing the veteran's symptoms to the rating criteria, 
the Board finds that the criteria for rating higher than 10 
percent were not met until the VA examination in February 
2006.  The VA examination in February 2006 showed that the 
criteria for a rating of 20 percent were met, while the VA 
examination in November 2006 showed that the criteria for a 
rating of 40 percent were met.

Prior to February 2006 there is no medical or lay evidence 
that the veteran wore any absorbent materials to warrant 
compensation for urine leakage.  There is no medical or lay 
evidence addressing the veteran's daytime voiding interval or 
his nocturnal voiding interval to warrant compensation for 
urinary frequency.   There is lay evidence of marked 
obstructive symptomatology, and medical evidence of recurrent 
UTIs due to obstruction, which squarely meet the criteria for 
the current 10 percent rating for obstructed voiding; 
however, there is no medical or lay evidence of medical 
evidence of urinary retention requiring intermittent or 
continuous catheterization as required for the higher 30 
percent rating.

During the examination on February 21, 2006 the veteran 
reported urination every hour, which squarely meets the 
criteria for a 20 percent rating for urinary frequency.  A 
higher 40 percent rating requires daytime voiding interval 
less than one hour or awakening to void five or more times 
per night, and there is no medical or lay evidence showing 
that those criteria are met as of that date.

However, during the VA examination of the joints and spine on 
November 17, 2006 the veteran reported voiding interval of 
less than one hour per day, which squarely meets the criteria 
for the 40 percent rating.

The Board accordingly finds that the criteria for a rating in 
excess of 20 percent were not met prior to February 21, 2006, 
but the criteria for a rating of 40 percent are met effective 
from November 17, 2006.

In addition to the medical evidence, the Board has considered 
the veteran's lay evidence in regard to his symptoms, 
including his correspondence to the Board and his account to 
the VA examiners.  Heuer, 7 Vet. App. at 384; Falzone, 8 Vet. 
App. at  403; Caldwell, 1 Vet. App. 466.  The RO has accepted 
the veteran's account of his voiding interval to the medical 
examiner in February 2006 as credible in assigning the 20 
percent evaluation from that time, and the Board similarly 
accepts his account of his voiding interval to the medical 
examiner in November 2006 as credible in assigning the 40 
percent evaluation from that time.

As the 40 percent rating is the highest schedular rating 
available for this disorder, a higher evaluation is not 
available.

The Board accordingly finds that the criteria for a rating in 
excess of 20 percent for the service-connected genitourinary 
disorder were not met prior to February 21, 2006, but the 
criteria for a rating of 40 percent, but not more, were met 
from November 17, 2006.


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected patellofemoral pain syndrome with 
chondromalacia, right knee is denied.

A compensable initial evaluation for the service-connected 
patellofemoral pain syndrome of the left knee is denied.

An initial evaluation in excess of 10 percent for the 
service-connected residuals of right ankle sprain is denied.

A compensable initial evaluation for the service-connected 
bicipital tendonitis, right shoulder is denied.

An initial rating of 10 percent for the back strain is 
granted.

An evaluation in excess of 10 percent for the service-
connected low back strain effective from November 17, 2006 is 
denied.

An initial evaluation in excess of 10 percent for the 
service-connected recurrent urethral stricture, status post 
urethral meatomy with internal urethrotomy prior to February 
21, 2006 is denied.

An evaluation of 40 percent for the service-connected 
recurrent urethral stricture, status post urethral meatomy 
with internal urethrotomy is granted from November 17, 2006.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


